 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JON HUMES,                                        No. 2:18-cv-0326-EFB P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    SACRAMENTO COUNTY.
15                       Defendant.
16

17          Plaintiff, who is presently incarcerated in the Sacramento County Main Jail, brings this

18   action pro se and pursuant to 42 U.S.C. § 1983. He has a filed: (1) a motion for service (ECF No.

19   4); (2) an application to proceed in forma pauperis (ECF No. 5); (3) a motion for ruling on his

20   application to proceed in forma pauperis (ECF No. 6); and (4) a motion for five hundred dollars a

21   month to facilitate discovery (ECF No. 7). For the reasons stated hereafter, his application to

22   proceed in forma pauperis is granted but his complaint must be dismissed due to its failure to state

23   a cognizable claim, and his remaining motions are denied as moot.

24                                Application to Proceed In Forma Pauperis

25          Plaintiff’s application makes the showing required by 28 U.S.C. § 1915(a)(1).

26   Accordingly, his request to proceed in forma pauperis is granted. By separate order, the agency

27   having custody of plaintiff will be directed to forward payments from his account to the Clerk of

28   Court each time the amount in the account exceeds $10.00, until the filing fee is paid in full. 28
                                                       1
 1   U.S.C. § 1915(b)(2). Plaintiff’s motion for ruling on his application (ECF No. 6) is denied as
 2   moot.
 3                                                   Screening
 4           I.      Legal Standards
 5           Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the
 6   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on
 7   which relief may be granted, or seeks monetary relief against an immune defendant.
 8           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 9   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
10   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
11   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
12   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff's obligation to provide the ‘grounds’ of
13   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
14   a cause of action's elements will not do. Factual allegations must be enough to raise a right to
15   relief above the speculative level on the assumption that all of the complaint's allegations are
16   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
17   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
18   Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
19           In reviewing a complaint under this standard, the court must accept as true the allegations
20   of the complaint in question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740
21   (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all doubts in
22   the plaintiff's favor, Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must
23   satisfy the pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule
24   8(a)(2) “requires a complaint to include a short and plain statement of the claim showing that the
25   pleader is entitled to relief, in order to give the defendant fair notice of what the claim is and the
26   grounds upon which it rests.” Twombly, 550 U.S. at 562-563 (2007).
27   /////
28   /////
                                                          2
 1                  II.     Analysis
 2          Although plaintiff names the County of Sacramento as a defendant in the caption of his
 3   complaint, the substance of his allegations pertains to a deputy district attorney referenced as
 4   “Ore.” Plaintiff alleges that Ore, on three separate occasions, submitted false information to
 5   superior court judges which resulted in: (1) two search warrants; (2) one arrest warrant; and (3) a
 6   finding that plaintiff had failed to register as a sex offender. ECF No. 1 at 3. Plaintiff claims that
 7   he is not a sex offender and that Ore’s “terrible lies” have kept him in jail for the past year. Id.
 8   These allegations are not cognizable under section 1983. It is well settled that a prosecutor is
 9   entitled to absolute immunity from a civil action for damages when he performs a function that is
10   “intimately associated with the judicial phase of the criminal process.” Imbler v. Pachtman, 424
11   U.S. 409, 430 (1976). Functions that are protected by absolute immunity include appearing at a
12   probable cause hearing to support an application for a search warrant, preparing and filing an
13   arrest warrant, initiating a prosecution, and presenting the state’s case. KRL v. Moore, 384 F.3d
14   1105, 1110-11 (9th Cir. 2004). Plaintiff’s claims against Ore are, consequently, barred by
15   absolute immunity.1
16                                              Leave to Amend
17          In light of the foregoing, leave to amend would not cure the defect in plaintiff’s claims. It
18   is clear from his complaint that he is attempting to sue the prosecutor in his state criminal
19   proceeding for actions by the prosecutor that are covered by absolute immunity. Thus, the
20   complaint must be dismissed without leave to amend.
21                                                Conclusion
22          Accordingly, it is ORDERED that:
23          1. Plaintiff’s application to proceed in forma pauperis (ECF No. 5) is GRANTED.
24          2. Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
25                in accordance with the notice to the custodial agency filed concurrently herewith.
26          1
               Plaintiff states that, under state law, he has been “expunged and released” from the
27   requirement to register as a sex offender for six years. ECF No. 1 at 3. Even if this statement is
     correct, it is an issue that sounds exclusively in state law and, since no viable federal claims have
28   been presented, should be presented to the state courts.
                                                           3
 1          3. His motions for service, ruling on motion to proceed in forma pauperis, and motion
 2               for funds to facilitate discovery (ECF Nos. 4, 6, & 7) are DENIED as moot; and
 3          4.   The Clerk of Court shall assign a district judge to rule on the court’s findings and
 4               recommendations.
 5          Further, it is RECOMMENDED that plaintiff’s complaint be dismissed without leave to
 6   amend for failure to state a cognizable claim.
 7          These findings and recommendations are submitted to the United States District Judge
 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 9   after being served with these findings and recommendations, any party may file written
10   objections with the court and serve a copy on all parties. Such a document should be captioned
11   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
12   within the specified time may waive the right to appeal the District Court’s order. Turner v.
13   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
14   DATED: February 19, 2019.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
